

Exhibit 10.1
FIRST AMENDMENT
TO
THE EMPLOYMENT AGREEMENT




This First Amendment (the “First Amendment”) to the Employment Agreement is made
and entered into as of May 14, 2014, by and between Umpqua Holdings Corporation
(“Umpqua”), and J. Gregory Seibly (the “Officer”). Capitalized terms used herein
that are not otherwise defined shall have the meaning attributed to such terms
in the Employment Agreement, dated as of September 11, 2013, by and between
Umpqua and Officer (the “Employment Agreement”).


WITNESSETH


WHEREAS, on or about September 11, 2013, Umpqua and Officer entered into the
Employment Agreement setting forth the terms and conditions of Officer's
employment with Umpqua.


WHEREAS, the merger between Umpqua Holdings Corporation and Sterling Financial
Corporation closed on April 18, 2014, requiring that the original bonus
calculation in the Employment Agreement be modified to ensure that Officer is
entitled to bonus compensation for all periods of service during 2014.


NOW, THEREFORE, the parties hereto agree as follows:


1.    Amendment to Section 5.1. The Employment Agreement is hereby amended by
replacing the third sentence in Section 5.1 with the following sentence:


Officer’s target annual bonus opportunity under the annual Executive Incentive
Compensation Plan shall be no less than 85% of Officer’s annual Base Salary,
provided that with respect to the fiscal year of Umpqua in which the Effective
Date occurs, Officer’s annual bonus shall be pro-rated for the period between
the first day of the month in which the Effective Date occurs and the last day
of such fiscal year.


2.    No Implied Modification. Except as specifically provided in this First
Amendment, the terms of the Employment Agreement shall not be considered as
modified, released, altered or affected, and shall remain in full force and
effect unless specifically canceled or amended by an instrument in writing
signed by Umpqua and Officer.


3.    Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which together will constitute
one and the same instrument.






--------------------------------------------------------------------------------





This First Amendment has been executed and delivered by Umpqua and Officer as of
the date first set forth above.


UMPQUA HOLDINGS CORPORATION






BY: /s/ Raymond P. Davis    
Raymond P. Davis, Chief Executive Officer




OFFICER:




/s/ J. Gregory Seibly        
J. Gregory Seibly


















































[SIGNATURE PAGE TO FIRST AMENDMENT TO THE
EMPLOYMENT AGREEMENT]


